Case 3:19-cv-12577-BRM-LHG Document15 Filed 07/02/19 Page 1 of 3 PagelD: 201

 

LINDA WONG
Member of NJ, PA, NY, VA & DC Bars

lwong@wongfleming.com j
June 24, 2019 Reh met hr
Via Email 40
Honorable Lois H. Goodman /4

United States District Court Yo Sponbr S,

 

District of New Jersey

Clarkson S. Fisher Building & U.S. Courthouse . . 2g

402 East State Street Room 2020 Se Ordered this day
Trenton, NJ 08608 OL J ONZ , 20 G

 

Re: John Doe v. The Trustees of Princeton University, et
Civil Action No. 3:19-cv-12577-BRM-LHG

 

Dear Judge Goodman:

Defendants The Trustees of Princeton University (“Princeton”), Michelle Minter
(“Minter”), Regan Hunt Crotty (“Crotty”), Joyce Chen Shueh (“Shueh”), and Edward White
(“White”) (collectively, “the individual defendants” and collectively with Princeton, “the
Princeton Defendants’), respectfully request that the Court grant a modest extension of time for
the Princeton Defendants to answer or otherwise respond to Plaintiff's Complaint up to and
including October 7, 2019. In support of this request, the Princeton Defendants state as follows:

1. Plaintiff filed his Complaint (the “Complaint”) in the above-captioned lawsuit on May
16, 2019. The Complaint is lengthy and broad, asserting 12 causes of actions based on
allegations constituting more than 122 pages and 557 paragraphs.

2. Plaintiff has not yet served the Princeton Defendants. Plaintiff issued waivers of
service on June 7, 2019, which the Princeton Defendants intend to sign so as to
alleviate Plaintiff's burden of service. The initial period of time for Defendants to
answer or otherwise respond to Plaintiffs Complaint pursuant to the waivers of
service currently would expire no earlier than August 6, 2019.

3. The Princeton Defendants have not requested or obtained any other extensions of time
to respond to Plaintiffs Complaint in this matter.

4. Plaintiff’s counsel has filed multiple similar actions against the Princeton Defendants
on behalf of different plaintiffs, containing similarly lengthy and broad allegations but
arising from different facts and raising different issues and theories. Indeed, Plaintiff's
counsel filed the current action while briefing is ongoing on the Princeton Defendants’

821 ALEXANDER ROAD, SUITE 200 « P.O. BOX 3663 * PRINCETON, NJ 08543-3663
TEL: (609) 951-9520 * FAX: (609) 951-0270
WWW.WONGFLEMING.COM

CALIFORNIA * FLORIDA* GEORGIA «¢ ILLINOIS + INDIANA « MICHIGAN
NEW JERSEY « NEWYORK ¢ PENNSYLVANIA « TENNESSEE « TEXAS * WASHINGTON

ATTORNEYS ADMITTED SOLELY IN THE JURISDICTION WHERE LISTED OFFICE IS LOCATED, UNLESS OTHERWISE NOTED
Case 3:19-cv-12577-BRM-LHG Document 15 Filed 07/02/19 Page 2 of 3 PagelD: 202

 

motion to dismiss by undersigned counsel in another such action.’ Briefing on that
motion is scheduled to complete on September 9, 2019.

5. Given the length and breadth of the Complaints and the numerous facts and issues
asserted, the Princeton Defendants fairly need additional time to respond fully and
appropriately. The Princeton Defendants seek a short extension to permit the
completion of briefing on the first Complaint Plaintiff's counsel filed against the
Princeton Defendants before responding to the instant Complaint.

6. Counsel for the Princeton Defendants has conferred with Plaintiff's counsel on June

13 and June 21, 2019, and Plaintiff's counsel has informed the Princeton Defendants
that Plaintiff opposes this request.

7. The Princeton Defendants respectfully request an extension of time to October 7, 2019
to respond to Plaintiff's Complaint. The requested extension is made in the interest of

justice, and efficient use of the parties’ and the Court’s resources, and is not made with
the intent to delay.

For these reasons, the Princeton Defendants respectfully request that their time for filing

and serving an answer, motion, or other response to the Complaint be extended up to and
including October 7, 2019.

Respectfully submitted,

/s/ Linda Wong

Linda Wong, Esq.

WONG FLEMING

831 Alexander Road, Suite 200
Princeton, New Jersey 08543-3663
Tel. (609) 951-9520

Fax (609) 951-0270

Email: lwong@wongfleming.com

Laurel Pyke Malson (pro hac vice pending)
Aryeh S. Portnoy (pro hac vice pending)
Nathiya Nagendra (pro hac vice pending)
CROWELL & MORING LLP

1001 Pennsylvania Ave., NW

Washington, DC 20004

(202) 624-2576

Imalson@crowell.com
aportnoy@crowell.com

nnagendra@crowell.com

 

1 That lawsuit, styled Doe v. Princeton University, et al, No. 3:19-cv-07853-BRM-TJB, is assigned to District Judge
Martinotti and Magistrate Judge Bongiovanni.
Case 3:19-cv-12577-BRM-LHG Document 15 Filed 07/02/19 Page 3 of 3 PagelD: 203

 

Counsel for Defendants The Trustees of
Princeton University, a not-for-profit
education corp. of the State of New Jersey,
Michele Minter, Regan Hunt Crotty, Joyce
Chen Shueh, and Edward White

cc: Adrienne Levy, Esq. (via email: alevy@nmllplaw.com)

Enclosure
LW/DP
File No. 2609.0014
